Title: To Benjamin Franklin from Madame Brillon, 13 [September] 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 13 [September, 1778] a annét
J’aimerois bien mieux prendre le thé avéc vous les mercredis et les samedis, et vous dire que je vous aime mon chér papa, que d’éstre reduitte a vous l’écrire; la maniére dont on dit qu’on aime; le ton qu’on y mest; un regard; éxpriment si bien et si viste-écrire tout cela, c’est difficil, c’est impossible! Cependant je n’ai que la ressource de l’écriture pour vous rappellér qu’au milieu des champs, vous avés laissé la fémme qui vous est le plus sincérement attaché; je m’en rapporte a votre coeur pour devinér ce que j’éxprimerai mal, ou trop foiblement. Nous menons ici une vie douce; avéc de l’occupation, et de la libérté, on ne s’énnuye jamais; mais avéc une áme tendre, il n’est pas un instant ou l’on ne sente qu’on est loin de ses amis! Oh mon chér papa, si jamais vous nous quittés tout a fait, je serai bien malheureuse … mais éloignons cétte idée; vous nous aimés, vous éstes avéc nous; vous viendrés peut éstre encore passér quelques moments dans ma chaumiére; oui vous viendrés nous rendre parfaittement heureux surtout si vous l’éstes avéc nous: il m’est si doux de vous soignér, de vous amusér, de cherchér a vous plaire; mon papa il fait encore beau, éstce que vous ne reviendrés pas: ne m’écrirai vous pas un mot en françois, car avéc l’anglois je serois pire que tantalle; une faim d’amitié me paroist la plus fascheuse de toutes. Adieu mon aimable papa, aimés moi tant que vous voudrés, j’y répondrés tant que vous voudrés. J’ai l’honneur d’estre Votre trés humble et trés obeissante sérvante
D’hardancourt Brillon
Reçevés les hommages de toute ma société.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
